DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/22 has been entered.
The claims dated 6/21/22 are entered. Claims 1-2 and 12 are amended. Claims 10-11 are cancelled. claims 1-9 and 12-13 are pending and addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papapanu (US 2006/0231241).
Regarding claim 1, Papapanu teaches a heat exchanger plate (22) of a heat exchanger (Fig. 1), the plate comprising: two faces (Fig. 3; exterior airflow side face and interior liquid flow side face) extending between two lateral edges (Fig. 3; top and bottom edges) and two longitudinal edges (Fig. 3; longer, vertical edges); an opening (interior hole of 30) extending from a first face to a second face (Fig. 3; the opening is entirely through the plate); the opening is delimited by a collar (the flat surface of 30 which is in a plane parallel to the first and second faces of the plate and the rounded portion surrounding it which extends orthogonally above the first face, i.e. exterior airflow side face particularly that forming the plane below which elements 36 are depressed in a direction opposite to the collar) wherein the collar extends from the heat exchanger plate in a direction orthogonal to the first face of the heat exchanger plate (Fig. 3; the collar is clearly protruded away from the first face of the plate) and is arranged around the opening (Fig. 3); and at least a dimple (see annotated figure) protruding above at least one of the faces (it protrudes above the second, interior face, i.e. the other side of the same plate which forms the first face) and extending away from the collar (Fig. 3; it extends away from the collar both longitudinally and in the thickness of the plate direction); wherein said dimple comprises at least a flat area and a sloped area (see annotated figure) with the sloped area between the collar and the flat area (see annotated figure; the sloped area joins the collar, which constitutes only the portions raised above the first face as described above) and the sloped area extends away from the collar (in both lateral and longitudinal directions, see Fig. 3) and the flat area extends away from the sloped area (in at least the longitudinal direction, see Fig. 3), whereby the flat area does not contact the collar (as defined, the sloped area is entirely between the collar and the flat area).


    PNG
    media_image1.png
    767
    995
    media_image1.png
    Greyscale


Papapanu further teaches that: the dimple protrudes with respect to the second (interior) face of the plate (see Fig. 3), per claim 2; the sloped area comprises a fringe that is tangent to the collar (the sloped portion of Papapanu has an end portion, a ‘fringe’, where it meets the collar and transitions to the collar at a tangent point; see Fig. 3), per claim 5; a plurality of dimples (see Fig. 4) that comprise a flat and sloped area (Fig. 4) and a third distance between an opening center of the opening and a limit (meeting point between) between the sloped and flat area is constant between the dimples (Fig. 4; as the openings and associated dimples exhibit vertical mirror symmetry, the specified distances will be identical), per claim 6; a heat exchanger (Fig. 1) comprising the plate, per claim 12; the heat exchanger is formed with first and second plates (making up grouping 20) in contact with each other at a flat surface (24), per claim 13; a groove (28) is located in a core portion of the heat exchanger plate (Fig. 3), per claim 8; the dimple comprises a summit (point distal to the collar) located in a canal (flow spaces between 28 and 24) delimited by at least a groove (28; Fig. 3), per claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Papapanu.
Regarding claim 4, Papapanu teaches that the sloped surface (see annotated figure) is a curved surface (best illustrated in Fig. 1) but does not discuss the radius of curvature. However, as no criticality has been provided for this feature in the disclosure, the feature is merely a recitation of design choice and it would have been well-within the ordinary skill to choose any desired radius of curvature as such decisions have been explicitly left to one of ordinary skill by Papapanu and matters of design choice have been held to be within ordinary skill.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Papapanu in view of Oh (US 7,413,003).
Regarding claim 3, Papapanu does not teach that the dimple may increase in width as measured in a direction starting distal to and approaching proximate to the collar.
Oh teaches that it is old and well-known to form dimples (e.g. Fig. 9; 106a; at the least the right-most dimple) which increase in width measure from a point distal to the collar (inner rim of 104) and approaching toward the collar (Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the dimples of Papapanu with varying widths, as taught by Oh, in order to even out fluid distribution in the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Papapanu in view of Inoue (US 5,881,805).
Regarding claim 7, Papapanu does not discuss the thickness of the plate.
Inoue teaches that it is known to make such heat exchanger plates with a consistent thickness throughout (see Fig. 4b).
It would have been obvious to one of ordinary skill to form the device of Papapanu with a consistent thickness across the entire device, as taught by Inoue, in order to allow for simple and efficient methods of manufacture such as press-molding.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.
The arguments hinge on the redefinition of the “collar” which has been addressed in full above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/               Primary Examiner, Art Unit 3763